Citation Nr: 0320777	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for valvular heart 
disease and endocarditis, to include as secondary to service 
connected fungal infection of the right ear.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Newark, New Jersey.  The RO denied the veteran's enumerated 
claims.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A cardiovascular disease is not shown to have become 
manifested until 1974, nearly 30 years after discharge.

3.  There is no probative, competent medical evidence of 
record linking the valvular heart disease or endocarditis to 
active service or to service-connected disability.

4.  Tinnitus is not shown to have become manifested until 
1974, nearly 30 years after discharge.

5.  There is no probative, competent medical evidence of 
record linking tinnitus to active service.

6.  The RO denied reopening a previously denied claim of 
entitlement to service connection for hearing loss when it 
issued a final, unappealed rating decision in October 1994.

7.  Evidence submitted since the RO's October 1994 rating 
action is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder such as alular heart disease 
and endocarditis is not related to an injury or disease 
incurred in or aggravated by service, presumptively related 
to service, nor proximately due, the result of, or aggravated 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2002); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002). 

3.  Evidence submitted since the October 1994 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for a bilateral hearing loss is not new 
and material, and the veteran's claim for that benefit has 
not been reopened. 38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran was treated 
for otitis externa, moderately severe, right ear, cause 
undetermined in September 1945.  


His November 1945 separation examination revealed findings of 
whispered voice hearing tested at 15/15 for both ears.  His 
cardiovascular system was normal, and his blood pressure was 
112/70.  Examination of the ears revealed no unusual findings 
of the ears.  

By rating decision dated in November 1945 the RO granted 
entitlement to service connection for fungus, right ear canal 
and assigned a noncompensable evaluation.  

A report of outpatient treatment for rating purposes reflects 
complaints of itchiness of the right ear with occasional 
drainage.  Hearing was unimpaired.  

An August 1974 medical certificate reflects that the veteran 
was treated every two months for severe cerumen buildup, 
sometimes causing loss of hearing.  The diagnosis was otitis 
externa.  An October 1974 medical certificate revealed that 
he was diagnosed with subacute bacterial endocarditis and 
valvular heart disease.  He was noted to have been evaluated 
for heart murmur in September 1974 and was noted to be 
considered for a possible valve replacement. 

The report of a December 1974 VA examination yielded 
complaints that included shortness of breath and excessive 
fatigue.  The veteran also complained of hearing loss, 
especially in the left ear.  Examination of the ears revealed 
no evidence of fungi.  The eardrum membranes were thick and 
opague, with no perforations.  The claim of hearing loss was 
noted.  

The cardiovascular system examination reflected a history of 
bacterial endocarditis treated with penicillin.  Also noted 
was a diagnosis of cardiac murmur secondary to bacterial 
endocarditis.  The electrocardiograph record revealed 
findings considered abnormal.  The veteran was noted to have 
considered a valve replacement but not at present.  He was 
assessed with valvular heart disease post bacterial 
endocarditis with abnormal EKG.  

The ears examination noted complaints of loss of hearing in 
the left ear with buzzing and itching in both ears.  The 
summary report of examination for loss of organic hearing 
acuity revealed findings in pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
20
None 
taken
50
LEFT
5
0
25
None 
taken
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The assessment was bilateral sensorineural deafness for high 
tones and barely normal hearing for conversation.  

In an April 1975 rating decision, the RO denied entitlement 
to service connection for hearing loss.  The veteran did not 
appeal this decision.  

In conjunction with an application to reopen his claim for 
service connection for hearing loss, the veteran submitted a 
July 1992 private doctor's statement indicating that he was 
seen by this physician in November 1988 for chronic otitis 
externa, which was treated by syringing of the ears and 
medication.  

An October 1994 private doctor's note reflects that this 
medical provider treated the veteran between 1974 and 1991, 
and that he was last seen in March 1991.  This medical 
provider provided pertinent treatment for sub acute bacterial 
endocarditis and mitral insufficiency.  The veteran was said 
to have had a staph endocarditis in 1986.  No mention of any 
ear problem was made.  

In October 1994 the RO denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
hearing loss.  Notice of this decision was sent in November 
1994.  The veteran did not appeal this decision.  

Evidence received after the October 1994 rating includes an 
October 1976 private doctor's letter indicating that the 
veteran was being treated for endocarditis and was totally 
disabled.  

An October 1999 letter from a private doctor reflects a 
history of the veteran having developed a fungal infection of 
the ears while in the army, for which this doctor provided 
treatment from 1970 to 1998.  The veteran was said to have 
been hospitalized for bacterial endocarditis, which records 
the doctor indicated were not available.  The doctor opined 
that the endocarditis might have been the result of the 
veteran's chronic ear infection.  

The report of an October 2000 VA heart examination included a 
review of the veteran's claims file and medical records.  The 
history of bacterial endocarditis was said to have begun in 
1974.  He also gave a history of fungal infection in both 
ears in 1945.  

Following the examination the diagnoses included history of 
fungal infection in both ears during the military and history 
of subacute bacterial endocarditis.  The examiner opined that 
the veteran's subacute bacterial endocarditis suffered in 
1974 was not related to the fungal infection he suffered 
during the military in 1975.  

The report of a November 2000 VA ear disease examination 
reflects a recent history of increased difficulty hearing, 
with no discharge.  On physical examination, he had a normal 
ear canal and normal tympanic membrane.  Cerumen was removed 
from the ear and nothing was wrong with the mastoid.  The 
diagnosis was bilateral central hearing loss.  It was not 
likely that the veteran's endocarditis was related to his 
previous ear condition.   There was no evidence of active ear 
disease.  

A final diagnosis was tinnitus by history and bilateral 
sensorineural hearing loss.  Again the opinion was that it 
was not likely that the veteran's endocarditis was related to 
his previous ear condition.   



Criteria

New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 20.302(b), 20.1103 (2002).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002); Hickson v. West, 12 Vet. App. 247 (1999).




The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it: (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  New evidence is evidence, 
which (1) was not in the record at the time of the final 
disallowance of the claim, and (2) is not merely cumulative 
of other evidence in the record.  Smith v. West, 12 Vet. App. 
312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment. 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
3.303 (2002).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (2002).

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and cardiovascular-renal disease or 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. 3.303(b) (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Service connection is also warranted where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown 7 Vet. App. 439 (1995).  

In order to show that a disability is proximately due to or 
the result of a service-connected disease or injury, the 
veteran must submit competent medical evidence showing that 
the disabilities are causally-related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 
Supp. 2002).




Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000). 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas, supra.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies. Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claim.  That is, he was 
provided with notice of the regulations pertaining to the 
claim at issue, a rationale of the denial, and he was 
notified of his appellate rights.

The RO's February 2002 VCAA letter advised the veteran of the 
newly enacted provisions of the VCAA.  In this letter, the 
provisions and requirements of the VCAA of 2000 were 
discussed and the RO advised him what evidence VA would 
obtain on his behalf and what evidence he should submit or 
aid the RO in obtaining.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran did not respond to this letter.  

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.

The Board notes that records have been associated with the 
claims folder including SMRs, and postservice private 
records.  The veteran submitted the private records and has 
not indicated that other records exist that the RO should 
obtain.  The RO obtained VA examinations that provided nexus 
opinions concerning the issues on appeal.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case. 38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

In its correspondences with the veteran, the RO has informed 
him of the evidence he should obtain and which evidence it 
would retrieve as specified.  See Quartuccio, supra.

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).


Service Connection

Cardiovascular Disease

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The veteran's claim of entitlement to service connection for 
a cardiovascular disorder is predicated upon a secondary 
relationship to service-connected disability of fungal 
infection of the right ear.

The more probative evidence in this case weighs against the 
veteran's claim.  

The available service medical records did not mention any 
cardiac problems.  Cardiac problems are not shown to have 
begun any earlier than 1974 according to the available 
medical evidence.  This is shown in medical records from 
September and October 1974 showing recent treatment for 
bacterial endocarditis and valvular heart disease.  Thus a 
heart disorder is not shown to have begun in service or 
within a year after discharge, much less to have been 
disabling to a compensable degree during the first post 
service year.  

The only medical evidence in support of the veteran's claim 
is an October 1999 letter from the veteran's private 
physician suggesting that the veteran's endocarditis might 
have been the result of a chronic ear infection.  However, 
this letter appears to have been drafted without benefit of a 
claims file review and the physician acknowledged that 
potentially pertinent hospital records were not available.  



To further clarify the question of whether the veteran's 
cardiovascular disease of endocarditis or valvular heart 
disease was caused or aggravated by his service connected 
fungal infection of the right ear, the RO sought a medical 
opinion.  The examiners who reviewed the claims file in 
October and November 2000 both stated that the veteran's 
fungal infection of the ears acquired in service did not 
likely cause his bacterial endocarditis.  

The other support for this claim of secondary service 
connection is found in the veteran's statements.  He is not 
qualified to render a medical diagnosis or a medical opinion.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (CAVC held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

In this case the favorable evidence shown in the October 1999 
doctor's letter is outweighed by the unfavorable evidence 
shown in the October and November 2000 VA examinations.  
These examinations were conducted by the appropriate 
specialists who had reviewed the claims file prior to forming 
an opinion.  The private opinion did not appear to be based 
on any such review.  

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and based.  Owens v. Brown, 7 Vet. App. 429 
(1995).

Because the preponderance of the probative evidence has not 
established that a cardiovascular disability was incurred in 
or aggravated by active service or was caused or aggravated 
by a service connected disability the Board finds that the 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder including as secondary to a service-
connected disability must be denied.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a cardiovascular 
disability.  See Gilbert, supra.


Tinnitus

Upon review of the evidence, the Board finds that entitlement 
to service connection for tinnitus is not warranted.  There 
is no medical evidence of tinnitus problems in service.  Nor 
is there any medical evidence linking the veteran's post 
service diagnosed tinnitus to his service connected fungal 
infection residuals of the right ear.  In fact, tinnitus was 
not diagnosed until nearly 30 years after discharge.  
Moreover, there is no competent medical opinion linking the 
post service diagnosed tinnitus to the veteran's period of 
service on any basis.  

Service medical records showing treatment for otitis externa 
are negative for any complaints of tinnitus and no unusual 
findings of the ears were noted on separation examination.  
The medical evidence indicates that tinnitus began around 
December 1974, when a VA examination revealed complaints of 
"buzzing" in the ears.  This is the earliest tinnitus is 
shown.  There is no medical evidence of record linking the 
tinnitus complaints to any of the episodes of otitis externa.  

Although the veteran has alleged his tinnitus is related to 
service, he is not qualified to render such an opinion 
regarding causation of his tinnitus.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 5108); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (CAVC held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In short, there is no probative, competent medical evidence 
linking the post service diagnosed tinnitus to military 
service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


New and Material Evidence to Reopen a Hearing Loss Claim

In October 1994, the RO denied reopening a claim of 
entitlement to service connection for a bilateral hearing 
disorder because the evidence then of record did not indicate 
a hearing loss disability had begun in service and there was 
no evidence of a hearing loss disability developing within 
one year of discharge.

The records at the time revealed that the veteran's service 
medical records showed no sign of hearing loss, with normal 
hearing shown on separation examination.  The records did 
show that he was assessed with bilateral sensorineural 
deafness on a December 1974 VA examination, but the evidence 
did not link this deafness to service in any way.  

The medical evidence received subsequent to the October 1994 
decision now includes private records indicating that the 
veteran was treated in part for fungal infections of the ears 
between 1970 and 1998.  

While the additional evidence consists of evidence showing 
continued treatment for ear infections as recently as 1998 
and that the veteran was diagnosed with bilateral hearing 
loss in November 2000; and are not entirely duplicative of 
previous evidence, and thus new, they are not material.  They 
do not link any current hearing loss of the veteran to active 
duty or to any disease acquired during active duty.

There was already evidence of record that he had a hearing 
loss at the time of the October 1994 rating decision.

The Board has considered the veteran's lay assertions in 
support of his claim which have been associated with his 
claims file.  Although presumed to be true, see Justus, they 
are repetitive of previous statements made which were 
previously considered and rejected by the RO, and are 
therefore not new.

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for bilateral hearing loss.


ORDER

Entitlement to service connection valvular heart disease and 
endocarditis is denied, to include as secondary to service-
connected fungal infection of the right ear.

Entitlement to service connection for tinnitus is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

